JS 44. (Rev, 02/19) NC IRREF:20-0v-0138 CPP EL RIOVEER' SH Eg 09/11/20 Page Dofs- |

ASD

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

i, (a) PLAINTIFES

The United States of America

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

Ki? Attorneys (Firm Name, Address, and Tele;

t Law Group, P.G. —

701

emrore Number: )

Rebecca A. Solarz,

215 27-4 22, RSolarz@kmilawgroup.com

Esquire
rkat Street, Ste. 5000, Phila., PA 19106

RUS RAREY

602 N. 57th St.

NOTE:

Attorneys (if Known)

 

Philadelphia, PA 19131
County of Residence of First Listed Defendant

Philadelphia

(IN OS, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II BASIS OF JURISDICTION (Pace an “x” in One Box Only)

f 1 U8. Government
Plaintiff

b 2 U.S. Government
i Defendant
i

i

I. NATURE OF SUIT Ones an "X" in One B Box Only)

O13 Federal Question

(U.S. Government Not a Party}

4 Diversity

(ladicate Citfzenship of Parties in Hen HD

 

Ill. CITIZENSHIP OF PRINCIP

(For Diversity Cases Only}

   
  
 

RTIES (Place an “X" i One Box for Plaintiff

and One Box for Defendant)

PIF PIF DEF
Citizen of This State oi Incofporated or Principal Place a4 04
: f Business In This State
Citizen of Another State o { Tacorporated and Principal Place gos o35
of Business In Another State
Citizen or Subject of a O32 © 3 Foreign Nation oO6 a6

Foreign Country

 

 

“CONTRACT:

 

 

Te TORTS

 

  

BANKRUPTCY:

Click here for: Natu oF Suit Code Descriptions,
“FORFEIFURE/PENALT Y=: [285 ae

 

i O'FHER STATUTES ®:

 

a 1 Ofnsurance
OF 120 Marine

   

 

PERSONAL INJURY
0 310 Airplane

PERSONAL INJURY
G 365 Personal Injury -

O 625 Drug Related Seizure
of Property 21 USC 881

G 422 Appeal 28 USC 158
G 423 Withdrawal

 

 

 

 

 

 

 

G 315 Airplane Product Product Liability O 690 Other 28 USC 157
Liability OF 367 Health Care/
(CF 320 Assault, Libel & Pharmaceutical = PROPERTY: RIGHTS
Slander Personal Injury CJ 820 Copyrights
(3 330 Federal Employers’ Product Liability (7 830 Patent
Liability O 368 Asbestos Personal {7 835 Patent - Abbreviated
0 340 Marine Injury Product New Drug Application
{Excludes Veterans) O07 345 Marine Product Liability 0 846 Trademark
53 Recovery of Overpayment Liability PERSONAL PROPERTY [22.202 LABOR®: "SOCIAL SECURTF¥ 22200:
of Veteran's Benefits 0 350 Motor Vehicle 0 370 Other Fraud ai 710 Fair Labor Standards OG 861 HEA (1395ff)
7 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act & 862 Black Lung (923}
OF 198 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management O 863 DEWC/DIWW (405(¢)}
195 Contract Praduct Liability [01 360 Other Personal Property Damage Relations G 864 SSID Title XVI
0 196 Franchise Enjury 0 385 Property Damage O 740 Railway Labor Act & 865 RSI (405(g)}
0 362 Personal Injury - Product Liability 0 751 Family and Medical
Medical Malpractice Leave Act
“REAL PROPERTY 22S CIVIL RIGHTS 8" [PRISONER PETITIONS =| (0 796 Other Labor Litigation oS FEDERAL TAX SUITS:
O 210 Land Condemnation GO 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement OF 870 Taxes (U.S. Plaintiff
O 220 Foreclosure OG 441 Voting G 463 Alien Detainee Income Security Act or Defendant)
O 230 Rent Lease & Ejectment OG 442 Employment GF 510 Motions to Vacate 0 871 IRS—Third Party
[ 240 Torts to Land [ 443 Housing’ Sentence 26 USC 7609

G 245 Tort Product Liability
C) 290 All Other Real Property

ay
4

\

|

 

Accommodations

445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

0 448 Education

 

C 530 General
0) 535 Death Penalty
Other:

1 540 Mandamus & Other

O 550 Civil Rights

0) 545 Prison Condition

0 560 Civil Detainee -
Conditians of

 

 

= TMMIGRATION ©

   

 

 

0 462 Naturalization Application
1 465 Other Immigration
Actions

 

 

 

WAR 1 MA)

O 375 Faise Claims Act

O 376 Qui Tam (31 USC
3729%{a))

C} 400 State Reapportionment

410 Antitrust

G 430 Banks and Banking

OF 450 Commerce

460 Deportation

0) 470 Racketeer Influenced and
Corrupt Organizations

7 480 Consumer Credit

O 485 Telephone Consumer
Protection Act

O 490 Cable/Sat FV

0 850 Securities/Commodities/
Exchange

0 896 Other Statutory Actions

0 891 Agricultural Acts

4 893 Environmental Matters

895 Freedom of Information
dct

CO 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

 

 

 

i Confinement

N. ORIGIN (Place an “X” in One Box Only)

iX1 Original C12 Removed from C1 3) Remanded from 14 Reinstated or 1 5 Transferred from (© 6 Multidistrict 1 8 Mutltidistrict

! Proteeding State Court Appellate Court Reopened Another District Litigation - Litigation -

| {specify) Transfer Direct File

‘ Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

' I. CAUSE OF ACTION 28 U.S.C. 1345

V ‘. Brief description of cause: i
Enforced Collections i

VIE. REQUESTED IN 7] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

INT: ONDER RULE 23, F.R.Cv.P. JURY DEMAND: OAes XINo

 

VEEL RELATED CASE(S)

IF ANY

(See instructions):

JUDGE

DOCKET NUMBER

 

i
i

 

 

DATE

FOR OFFICE USE ONLY
RECEIPT #

fXWo

AMOUNT

SIGNATURE OF ATTORNEY OF RECORD

APPLYING IFP

FUDGE

MAG. JUDGE
Case 2:20-CV-01 FR sass re EP 29 Page 2 of 8

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
vs.
Jestina E Crawley
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and ail
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255, ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

{d) Asbestos -- Cases involving claims for personal injury
or property damage from exposure to asbestos. ()

{e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of a
special management cases.) J ) \

(f) Standard Management -- Cases that do not fall into

any one of the other tracks. Ko (X)
3/9/2020 TA

Date

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney [.D. No, 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)
rsolarz@kmilaweroup.com
Case 2:20-cv-01383- Pe DOCU EOL bot USA Oe/11/20 Page 3 of 8

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(io be used by counsel or pro se plaintiff to indicate the category of the case Jor the purpose of assignment to the appropriate calendar)

Address of Plaintift: &/0 Suite 5000 ~ BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

 

602 N. 57th St. Philadelphia, PA 19131
Address of Defendant: Uadelpnia

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

 

RELATED CASE, IF ANY:

   

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

 

1. Is this case related to propertyincluded in an earlier numbered suit pending or within one year Yes [
previously terminated action in this court?

 

 

 

 

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously terminated action in

 

 

  

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes
numbered case pending or within one year previously/terminated actibn of this court?

 

 

 

 

 

 

 

 

4, Is this case a second or successive habeas corpus, speial security sprhal or pro se civil rights Yes
case filed by the same individual? f. /
! i

this court except as noted above. j
i woo

t y Oe eo i
DATE: 8f SP Gre - A a 315936
so _ Aiomey-at-Law /ProSe-PTaintiy Attorney LD. # (if applicable)

 

 

ace esta
CIVIE: (Place a ¥ in one category only) ‘

ederal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

 

 

 

 

 

 

 

 

B.
indemnity Contract, Marine Contract, and All Other Contracts C1 1. Insurance Contract and Other Contracts
/PELA L] 2.  Airpiane Personal Injury
Jones Act-Personal Injury Ll] 3. Assault, Defamation .
Antitrust 4, Marine Personal Injury
Patent 5. Motor Vehicle Personal Injury
Labor-Management Relations 6. Other Personal Injury (Please specify): .
Civil Rights 7. Products Liability
Habeas Corpus 8. Products Liability - Asbestos
Securities Act(s) Cases Cl 9. All other Diversity Cases
Social Security Review Cases (Please specify):
All other Federal Question Cases
(Please specify):
=
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
E . , counsel of record or pro se plaintiff, do hereby certify:
re
Pursuant to Local Civil Rule 53.2, § 3¢c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
Relief other than monetary damages is sought.
DATE:

 

Atforney-at-Law / Pre Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38,

 

 

Civ. 609 (5/2018)
Case 2:20-cv-01383-CDJ Document 1 Filed 03/11/20 Page 4 of 8
a
UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA

Plaintiff

CIVIL NO.
¥S.
Jestina E Crawley \ j- \ysS
uw
Defendant
COMPLAINT

The United States of America, on behalf of its Agency, the Department of
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1, This Court has jurisdiction pursuant to 28 U.S.C. 1345,

2. The last-known address of the Defendant, Jestina E Crawley
(“Defendant”) is 602 N. 57th St., Philadelphia, PA 19131.

3. That the Defendant is indebted to the plaintiff in principal amount of
$4,229.19, plus interest of $787.03, for a total of $5,016.22. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

4, Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amount $5,016.22.
Case 2:20-cv-01383-CDJ Document1 Filed 03/11/20 Page 5 of 8

(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in fuil.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel
KML Law Group, P.C,

By: | _—_

Rebecca A. Solarz, Esquire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmiawgroup.com
Case 2:20-cv-01383-CDJ Document1 Filed 03/11/20 Page 6 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.
vs.
Jestina E Crawley
Defendant
EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS
Case 2:20-cv-01383-CDJ Document1 Filed 03/11/20 Page 7 of 8

@ U.S. DEPARTMENT OF THE TREASURY

BUREAU OF FHE FISCAL SERVICE
WASHINGTON, OC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES

CERTIFICATE OF INDEBTEDNESS

Jestina E, Crawley

602 N 57th ST
Philadelphia, PA 19131
SSN:

Agency Debt No.: qe

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury},
including referring matters to the U.S. Department of Justice (DOJ) for litigation, | am a custodian
of records of certain files sent by the U.S. Department of Health and Human Services {HHS},
Centers for Medicare and Medicaid Services (CMS) to Treasury for collection actions. As a
custodian of records for Treasury, | have care and custody of records relating to the debt owed
by JESTINA E. CRAWLEY, (DEBTOR) to HHS.

The information contained in this Certificate of indebtedness is based on documents created by
an employee or contractor of HHS based on his/her knowledge at or near the time the events
were recorded, including the review of the delinquency of overpayments, or by an employee or
contractor of Treasury based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments. Treasury's regular business practice is
to receive, store and rely on the documents provided by HHS, when, debts are referred to
Treasury for collection activities, including litigation.

On March 13, 2017, HHS determined the DEBTOR delinquent for an overpayment in the amount
of $4,229.19 with an annual interest rate of 9.50%, for CMS services rendered. HHS sent the
DEBTOR letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services
(DMS) for litigation and collection on August 25, 2017. Further, | certify that | am familiar with
Treasury's record keeping practices, including the receipt of files from HHS.
Case 2:20-cv-01383-CDJ Document1 Filed 03/11/20 Page 8 of 8

U.S. DEPARTMENT OF THE TREASURY

BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES

CERTIFICATE OF INDEBTEDNESS

:On January 21, 2020, DMS referred the claim to DO) for litigation and collection in the amount
“due of $4,229.19 With daily interest of $1.11. As of January 23, 2020, the DEBTOR is indebted to
the United States in the amounts stated as follows:

Principal: § 4,229.19
interest (@9.50%): $ 787.03
Total: $ 5,016.22

The balance stated in the case(s) listed above is current as of January 23, 2020, including any
applicable interest, penalties, administrative fees, and DMS and DOS fees {pursuant to 31 U.S.C.
3717(e) and 3711(g)(6), (7); 34 C.F.R. 285,12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2}, | certify under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and belief based upon information provided by the HHS and

information contained In Treasury's records. ;

gory Ov

Regina Crisafulli

Financia! Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service
